On Petition eor Rehearing-.
Monks, J.
Appellee urges in his petition for a rehearing that the court erred in holding that the use of the money procured on the note sued upon to pay the mortgage on her husband’s real estate executed to secure his individual debt, did not make appellant a principal on said note.
*432It has been held by this court that when a wife joins her husband in executing a mortgage on his real estate to secure his individual debt, her contract is not one of surety-ship so far as her inchoate interest in said real estate is concerned, within the meaning of our statute, and that said mortgage is a lien on her said inchoate»interest, and may be foreclosed against her. Cupp v. Campbell, 103 Ind. 213, 216, and cases cited.
If a wife cannot protect her inchoate interest in the land of her husband against the foreclosure of a mortgage executed by him and her on such land to secure his individual debt, on the ground of suretyship, as held in the case last cited, it is clear that the use of the consideration of a note executed by them to pay and satisfy such debt and mortgage will not, of itself, be sufficient to make her principal on such note.
It necessarily follows, therefore, that the use of the consideration of the note sued upon to pay the mortgage executed by appellant and her husband on his real estate to secure his individual debt was not for the benefit of her estate, and did not make her a principal on the note sued upon. To hold that such use of the money made appellant principal on the note sued upon would be in conflict with the rule declared in Cupp v. Campbell, supra, and the cases there cited.
Petition denied.